       Case 5:20-cv-00106 Document 30 Filed on 01/27/21 in TXSD Page 1 of 1
                                                                                               United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                UNITED STATES DISTRICT COURT                                        January 27, 2021
                                 SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                      LAREDO DIVISION

    ZAPATA COUNTY, TEXAS, MELISSA                      §
    CIGARROA, CCMD, LLC, AND                           §
    GEORGE C RINCON,                                   §
                                                       §
                          Plaintiffs,                  §                     5:20-CV-106
                                                       §
         vs.                                           §
                                                       §
    DONALD J TRUMP, 1 CHAD F. WOLF, 2                  §
    AND MARK A. MORGAN, 3

                          Defendants.


                                                  ORDER

         Pending before the Court is Defendant’s Motion to Withdraw its Notice (Doc. 29) from the

Court’s consideration. After reviewing the Motion, it is ORDERED as follows:

         The Defendant’s Notice (Doc. No. 28) is WITHDRAWN and STRICKEN from the record.

Pursuant to Federal Rule of Civil Procedure 25(d), the Court further ORDERS that Defendants

Donald J. Trump, Chad F. Wolf, and Mark A. Morgan be substituted with Joseph R. Biden, Jr.,

David Pekoske, and Troy Miller. The Clerk of the Court is DIRECTED to ensure that these

substitutions are reflected in the docket. Finally, Defendants are reminded to notify the Court of

the substitution of a party’s name due to the public officer’s succession.

         Signed on January 27, 2021, at Laredo, Texas.


                                                           _______________________________
                                                           DIANA SONG QUIROGA
                                                           UNITED STATES MAGISTRATE JUDGE


1
  On January 20, 2021, President Joseph R. Biden, Jr. was sworn into office.
2
  Chad Wolf is no longer Acting Secretary of Homeland Security.
3
  Mark A. Morgan is no longer Acting Commissioner of the United States Customs and Border Patrol.
